Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 11, 2021

The Court of Appeals hereby passes the following order:

A21A0947. DANIEL SPOTTSVILLE v. THE STATE.

      In 1998, a jury found Daniel Spottsville guilty of two counts of child
molestation and one count of aggravated assault, and we affirmed the denial of his
motion for a new trial on appeal. See Spottsville v. State, No. A03A0007 (Feb. 4,
2003). In June 2020, Spottsville filed a motion for an out-of-time appeal, which the
trial court denied. Spottsville then filed this direct appeal. We lack jurisdiction.
      “An out-of-time appeal is a judicial creation that serves as the remedy for a
frustrated right of appeal.” Kilgore v. State, 325 Ga. App. 874, 875 (1) (756 SE2d 9)
(2014) (punctuation omitted). Because Spottsville already has had a direct appeal, he
is not entitled to an out-of-time appeal. See Richards v. State, 275 Ga. 190, 191 (563
SE2d 856) (2002) (“[T]here is no right to directly appeal the denial of a motion for
out-of-time appeal filed by a criminal defendant whose conviction has been affirmed
on direct appeal.”); Jackson v. State, 273 Ga. 320, 320 (540 SE2d 612) (2001) (a
defendant “is not entitled to another bite at the apple by way of a second appeal”).
Accordingly, this appeal is hereby DISMISSED. See Richards, 275 Ga. at 191-192.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/11/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                             , Clerk.